Exhibit 10.16

 

SEPARATION AGREEMENT AND RELEASE

 

I.              Release.    For good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Executive who has signed below,
also referred to here as the undersigned, with the intention of binding himself,
his heirs, executors, administrators and assigns, does hereby release and
forever discharge Michaels Stores, Inc., a Delaware corporation (the “Company”),
its affiliated companies, subsidiaries, successors, predecessors and assigns,
and the present and former officers, directors, executives, agents, employees
and shareholders of the Company and each of the other foregoing entities
(collectively, the “Released Parties”), both individually and in their official
capacities, from any and all claims, actions, causes of action, demands, rights,
damages, debts, accounts, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity, or otherwise, whether now known or
unknown (collectively, the “Claims”), which the undersigned now has, owns or
holds, or has at any time heretofore had, owned or held against any Released
Party, arising out of or in any way connected with the undersigned’s employment
relationship with the Company, its subsidiaries, predecessors or affiliated
entities, or the termination thereof, or under any Federal, state or local
statute, rule, or regulation, or principle of common, tort or contract law,
including but not limited to, Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. §§ 2000e et seq., the Age Discrimination in Employment Act of
1967, as amended, 29 U.S.C. §§ 621 et seq., the Americans with Disabilities Act
of 1990, as amended, 42 U.S.C. §§ 12101 et seq., and any other equivalent or
similar Federal, state, or local statute; provided, however, that the Company
acknowledges and agrees that this Separation Agreement and Release satisfies the
“Release of Claims” provision set forth in Section 6(b)(vii) of that certain
Change In Control Severance Agreement entered into between the undersigned and
the Company and dated as of April 26, 2006 (the “Severance Agreement”), that the
representative signing below on behalf of the Company has the full authority to
enter into this Separation Agreement and Release, and that nothing herein shall
release the Company of its obligations under the Severance Agreement.

 

The undersigned affirms that he has not filed or caused to be filed, and is not
presently a party to any Claim, complaint or action against any Released Party
in any forum or form and that he knows of no facts which may lead to any Claim,
complaint or action being filed against any Released Party in any forum by the
undersigned or by any agency, group, etc. The undersigned further affirms that
he has been paid and/or has received all leave (paid or unpaid), compensation,
wages, bonuses, commissions, and/or benefits to which he may be entitled and
that no other leave (paid or unpaid), compensation, wages, bonuses, commissions
and/or benefits are due to him from the Company and its subsidiaries, except as
specifically provided in this Separation Agreement and Release and/or pursuant
to the Severance Agreement or the Plan (as defined in Section II). The
undersigned furthermore affirms that he has no known workplace injuries or
occupational diseases and has been provided and/or has not been denied any leave
requested under the FMLA.

 

The Company advises the undersigned to seek the advice of an attorney before
signing this Separation Agreement and Release. The undersigned further declares
and represents that he has carefully read and fully understands the terms of
this Separation Agreement and Release and that he has been advised by the
Company to and had the opportunity to seek the advice and assistance of counsel
with regard to this Separation Agreement and Release, that he may take up to and
including 21 days from receipt of this Separation Agreement and Release, to
consider whether to

 

--------------------------------------------------------------------------------


 

sign this Separation Agreement and Release, that he may revoke this Separation
Agreement and Release within seven calendar days after signing it by delivering
to the Company written notification of revocation, and that he knowingly and
voluntarily, of his own free will, without any duress, being fully informed and
after due deliberate action, accepts the terms of and signs the same as his own
free act.

 

II.            Severance Compensation. In connection with the execution of this
Separation Agreement and Release, the undersigned’s employment with the Company
will terminate effective July 27, 2007 (“Termination Date”). It is stipulated
and agreed that the Company shall pay, provide and/or grant the undersigned all
compensation and benefits set forth under the Severance Agreement for a
“Termination During the Retention Period by the Company Without Cause or by the
Executive for Good Reason” (including but not limited to the severance payments
under Section 6(b) of the Severance Agreement) and for accrued but unused
vacation pay, that the undersigned is also entitled to the Bonus set forth in
the Change In Control Retention Bonus Plan (“Plan”) dated April 27, 2006, and
that the Company will make payments and grants under the Severance Agreement and
Plan in accordance with the terms and conditions of those documents. Moreover,
the Company will pay any “Annual Bonus” under the first sentence of
Section 6(b) based on the target level in effect for the undersigned, president
and chief operating officer, per the Fiscal Year 2007 Bonus Plan (70%). It is
further stipulated and agreed that in accordance with the terms of the Company’s
2006 Equity Incentive Plan, upon the Termination Date, all unvested stock
options granted to the undersigned by the Company will be forfeited without
further action on the part of any party. Accordingly, the stock options received
by the undersigned on February 16, 2007 have been cancelled on the Company’s
records. As a result of the transfer of the undersigned’s shares of Company
common stock to the Company and the cancellation of the undersigned’s stock
options, it is acknowledged by both parties hereto that the undersigned will no
longer have any rights or obligations under the Stockholders Agreement dated as
of October 31, 2007 and as amended and restated on February 16, 2007, or the
Registration Rights Agreement dated October 31, 2007, each among the Company and
certain of its stockholders. Notwithstanding the foregoing, because of the
impracticability of the Company’s providing the benefits described in Section
4(e) of the Severance Agreement for a period of more than eighteen (18) months
following the date of separation from service of the undersigned, the Company
shall provide such benefits to the extent required under Section 6(b)(iii) of
the Severance Agreement during such eighteen-month period and in lieu of the
continuation of such benefits for the balance of the Continuation Period
referenced in Section 6(b)(iii) of the Severance Agreement shall pay to the
undersigned, within ten (10) days following the Release Effective Date, an
amount equal to the Company’s aggregate current cost of providing such benefits
at such level during such balance of the Continuation Period to a similarly
situated active employee of the Company. The undersigned further acknowledges
and agrees that additional steps may be required to bring the Severance
Agreement into conformity with regulations under Section 409A of the Internal
Revenue Code and that, subject to the provisions of Section 13 of the Severance
Agreement, he will cooperate with the Company to make any such changes.

 

III.           Protected Rights. The Company and the undersigned agree that
nothing in this Separation Agreement and Release is intended to or shall be
construed to affect, limit or otherwise interfere with any non-waivable right of
the undersigned under any Federal, state or

 

2

--------------------------------------------------------------------------------


 

local law, including the right to file a charge or participate in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission (“EEOC”) or to exercise any other right that cannot be waived under
applicable law. The undersigned is releasing, however, his right to any monetary
recovery or relief should the EEOC or any other agency pursue Claims on his
behalf.

 

IV.             Nonsolicitation/Non-Interference with Business Relationships.
The undersigned further agrees that during the one-year period commencing on the
date of his termination of employment with the Company or its subsidiaries, he
will not, directly or indirectly, (i) solicit, recruit or hire any person who is
at such time, or who at any time during the six-month period prior to such
solicitation or hiring had been, an employee of, or exclusive consultant then
under contract with, the Company or its subsidiaries, without the Company’s
prior written consent; (ii) solicit or encourage any employee of the Company or
its subsidiaries to leave the employment of the Company or its subsidiaries;
(iii) intentionally interfere with the relationship of the Company or any of its
subsidiaries with any employee of, or exclusive consultant then under contract
with, the Company or any such subsidiary; or (iv) intentionally interfere with,
disrupt or attempt to disrupt any past, present or prospective relationship,
contractual or otherwise, between the Company or any of its subsidiaries, on the
one hand, and any of their respective customers or suppliers, on the other hand.
It is understood, however, that if the undersigned has any obligations under
applicable law that are the same or similar to those described in the preceding
sentence but that will continue to apply to the undersigned after the first
anniversary of the Termination Date, this Separation Agreement and Release does
not release the undersigned from those obligations and the Company does not
waive, for itself or its subsidiaries, any legal right to enforce those
obligations after such first anniversary.

 

V.              Equitable Remedies. The undersigned acknowledges that a
violation by the undersigned of any of the covenants contained in Section IV
would cause irreparable damage to the Company and its subsidiaries in an amount
that would be material but not readily ascertainable, and that any remedy at law
(including the payment of damages) would be inadequate. Accordingly, the
undersigned agrees that, notwithstanding any provision of this Separation
Agreement and Release to the contrary, the Company shall be entitled (without
the necessity of showing economic loss or other actual damage) to injunctive
relief (including temporary restraining orders, preliminary injunctions and/or
permanent injunctions) in any court of competent jurisdiction for any actual or
threatened breach of any of the covenants set forth in Section IV in addition to
any other legal or equitable remedies it may have. The Company and the
undersigned agree that, in the event that any provision of Section IV or
Section VIII is determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, that provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law.

 

VI.             Third-Party Litigation. The undersigned agrees to be available
to the Company and its affiliates on a reasonable basis in connection with any
pending or threatened claims, charges or litigation in which the Company or any
of its affiliates is now or may become involved, or any other claims or demands
made against or upon the Company or any of its affiliates, regardless of whether
or not the undersigned is a named defendant in any particular case.

 

3

--------------------------------------------------------------------------------


 

VII.      Return of Property. The undersigned shall return to the Company on or
before August 6 2007, all property of the Company in the undersigned’s
possession or subject to the undersigned’s control, including without limitation
any laptop computers, keys, credit cards, cellular telephones and files. The
undersigned shall not alter any of the Company’s records or computer files in
any way after July 27, 2007.

 

VIII.     Confidential Information. The undersigned agrees to hold confidential,
and not to disclose to any person, firm, corporation, partnership or agency, any
trade secret or Confidential Information (as defined below) gained in the course
of the undersigned’s employment with the Company concerning the Company or any
of its affiliates, except to the extent such disclosure is required by law or
legal process. “Confidential Information” means information belonging to the
Company or any of its affiliates that is not generally known to their
competitors or to those with whom they do business and information entrusted to
the Company or any of its affiliates by a third party with an agreement that the
information will be held in confidence and shall include, without limitation,
information concerning financial affairs, business plans or strategies, product
pricing information, operating policies and procedures, vendor information and
proprietary statistics or reports of the Company and its affiliates. The
undersigned agrees not to remove any Confidential Information from the Company,
not to request that others do so on the undersigned’s behalf and to return any
Confidential Information currently in the undersigned’s possession to the
Company.

 

IX.       Survival of Indemnification Rights. Notwithstanding anything to the
contrary in this Separation Agreement and Release or the Severance Agreement,
any and all rights, benefits, duties and obligations owed by either the
undersigned or the Company under the Officer Indemnification Agreement (entered
into between the undersigned and the Company and dated as of August 22, 2003)
shall remain in full force and effect, and nothing herein or in the Severance
Agreement shall change, waive, or otherwise modify the rights, benefits, duties
and obligations under that Officer Indemnification Agreement.

 

X.         Amendment. This Agreement amends and restates Exhibit A to the
Severance Agreement, to which amendment and restatement the parties hereby
consent. The Severance Agreement is otherwise unchanged.

 

XI.       GOVERNING LAW. THIS SEPARATION AGREEMENT AND RELEASE SHALL BE DEEMED
TO BE MADE IN THE STATE OF TEXAS, AND THE VALIDITY, INTERPRETATION, CONSTRUCTION
AND PERFORMANCE OF THIS AGREEMENT IN ALL RESPECTS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF TEXAS WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.

 

4

--------------------------------------------------------------------------------


 

XII.         Release Effective Date. This Separation Agreement and Release shall
be effective on the latest of the Termination Date (July 27, 2007), the date it
is signed for the Company or the eighth calendar day following the date it is
signed by the Executive.

 

 

 

EXECUTIVE:

 

 

 

 

/s/ Gregory A. Sandfort

 

Gregory A. Sandfort

 

 

 

 

Date:

August 1, 2007

 

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

MICHAELS STORES, INC.

 

 

 

By:

/s/ Brian C. Cornell

 

Name:

Brian C. Cornell

 

Title:

Chief Executive Officer

 

5

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENTS

 

STATE OF TEXAS

§

 

§

COUNTY OF DALLAS

§

 

BEFORE ME, the undersigned authority, on this day personally appeared Brian C.
Cornell, Chief Executive Officer of MICHAELS STORES, INC. a Delaware
corporation, known to me to be the person whose name is subscribed to the
foregoing instrument and acknowledged to me that he executed the same for the
purposes and consideration therein expressed, in the capacity therein stated and
as the act and deed of said corporation.

 

GIVEN MY HAND AND SEAL this 2nd day of August, 2007.

 

 

 

 

 

/s/ Veronica Larsen

[g91311kai001.jpg]

VERONICA LARSEN
MY COMMISSION EXPIRES
October 7, 2009

 

Notary Public in and for the

State of Texas

 

 

Veronica Larsen

 

 

 

Notary’s Printed Name and

 

 

 

Commission Expiration

 

 

STATE OF TEXAS

§

 

§

COUNTY OF DALLAS

§

 

BEFORE ME, the undersigned authority, on this day personally appeared GREGORY A.
SANDFORT, known to me to be the person whose name is subscribed to the foregoing
instrument, and acknowledged to me that he executed the same for the purposes
and consideration therein expressed.

 

GIVEN UNDER MY HAND AND SEAL on this 1st day of August, 2007.

 

 

 

 

 

/s/ Pete Benenati

[g91311kai001.jpg]

PETE BENENATI
MY COMMISSION EXPIRES
February 19, 2008

 

Notary Public in and for the

State of Texas

 

Pete Benenati

 

 

 

Notary’s Printed Name and

 

 

 

Commission Expiration

 

6

--------------------------------------------------------------------------------